 

Exhibit 10.6

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into as of this 4th
day of January, 2008 (the “Effective Date”), by and between HORSHAM PROPERTY
ASSOCIATES, LP, (“Landlord”) and OPTIUM CORPORATION (“Tenant”).

 

Recitals

 


A.                                   200 PRECISION DRIVE INVESTORS, LLC
(“PRECISION”) AND TENANT ENTERED INTO THAT CERTAIN LEASE DATED SEPTEMBER 29,
2006, AS CONFIRMED IN THAT CERTAIN LETTER AGREEMENT DATE SEPTEMBER 29, 2006
(COLLECTIVELY HEREINAFTER THE “LEASE”), DEMISING CERTAIN SPACE CONSISTING OF
APPROXIMATELY OF SIXTY-THREE THOUSAND SEVEN HUNDRED FIFTY-SEVEN (63,757)
RENTABLE SQUARE FEET (THE “CURRENT PREMISES”) IN THE BUILDING LOCATED AT 200
PRECISION DRIVE, HORSHAM, PENNSYLVANIA (THE “BUILDING”). LANDLORD IS SUCCESSOR
IN INTEREST TO PRECISION.


 

B.                                     Tenant now desires to expand the Current
Premises by leasing from Landlord approximately seventeen thousand two hundred
eighteen (17,218) rentable square feet of space within the Building, (the
“Expansion Premises”), and Landlord desires to lease to Tenant the Expansion
Premises. The Current Premises and the Expansion Premises are collectively
referred to herein as the “New Premises”. The New Premises will consist of
approximately eighty thousand nine hundred seventy-five (80,975) rentable square
feet of space, as depicted on Exhibit “A”, attached hereto and made a part
hereof.

 


C.                                     LANDLORD AND TENANT NOW DESIRE TO AMEND
THE LEASE TO (I) INCREASE THE SQUARE FOOTAGE OF THE CURRENT PREMISES,
(II) PROVIDE FOR A REVISED RENTAL AMOUNT, AND (III) RECAST AND EXTEND THE TERM
OF THE LEASE, ALL UPON THE TERMS AND CONDITIONS AS HEREINAFTER SET FORTH.


 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties mutually covenant and agree as follows:

 


1.               CAPITALIZED TERMS; EFFECT. CAPITALIZED TERMS USED IN THIS FIRST
AMENDMENT WHICH ARE NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN SUCH TERMS IN THE LEASE.

 


2.               EXPANSION PREMISES. EFFECTIVE AS OF THE EXPANSION PREMISES
COMMENCEMENT DATE, DEFINED BELOW, LANDLORD HEREBY LEASES TO TENANT, AND TENANT
HEREBY ACCEPTS FROM LANDLORD, THE EXPANSION PREMISES TO BE USED BY TENANT SOLELY
FOR THE USE SET FORTH IN THE LEASE. ALL TERMS AND CONDITIONS OF THE LEASE (AS
AMENDED HEREBY) SHALL APPLY TO THE LEASE OF THE EXPANSION PREMISES EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.


 


3.               EXPANSION PREMISES TERM. THE TERM OF THE LEASE IS HEREBY RECAST
AND EXTENDED FOR AN ADDITIONAL PERIOD OF FIVE (5) YEARS AND THREE (3) MONTHS,
COMMENCING ON THE EXPANSION PREMISES COMMENCEMENT DATE AND ENDING ON THE DATE
(THE “EXPIRATION DATE”) WHICH IS (I) THE DAY IMMEDIATELY PRECEDING THE FIVE
(5) YEAR, THREE (3) MONTH ANNIVERSARY OF THE EXPANSION PREMISES COMMENCEMENT
DATE, IF THE EXPANSION PREMISES COMMENCEMENT DATE IS THE FIRST DAY OF A CALENDAR
MONTH, OR (II) THE LAST DAY OF THE CALENDAR MONTH IN WHICH THE FIVE (5) YEAR,
THREE (3) MONTH ANNIVERSARY OF THE EXPANSION PREMISES COMMENCEMENT DATE OCCURS,
IF THE EXPANSION PREMISES COMMENCEMENT DATE IS ANY DAY OTHER THAN THE FIRST DAY
OF A CALENDAR MONTH (THE “EXPANSION PREMISES TERM”).


 


4.               EXPANSION PREMISES COMMENCEMENT DATE. THE EXPANSION PREMISES
TERM SHALL COMMENCE ON THE EARLIER OF (I) THE DATE TENANT COMMENCES OCCUPANCY OF
ALL OR ANY PORTION OF EXPANSION PREMISES (INCLUDING, WITHOUT LIMITATION,
OCCUPANCY FOR THE PURPOSE OF INSTALLING TENANT’S FURNITURE, CABLING OR
EQUIPMENT), AND (II) THE DELIVERY DATE, DEFINED BELOW (THE “EXPANSION PREMISES
COMMENCEMENT DATE”) .

 

 

--------------------------------------------------------------------------------


 


“DELIVERY DATE” SHALL MEAN THE DATE ON WHICH THE TENANT IMPROVEMENTS ARE
“SUBSTANTIALLY COMPLETED” PURSUANT TO THE TERMS OF PARAGRAPH 7 BELOW. FOLLOWING
THE DETERMINATION OF THE EXPANSION PREMISES COMMENCEMENT DATE, AND AS A
PRE-CONDITION OF TENANT’S OCCUPANCY OF THE EXPANSION PREMISES, LANDLORD AND
TENANT SHALL ENTER INTO A COMMENCEMENT DATE MEMORANDUM IN THE FORM ATTACHED
HERETO AS EXHIBIT “B” TO THIS LEASE CONFIRMING THE EXPANSION PREMISES
COMMENCEMENT DATE.


 


5.               MINIMUM ANNUAL RENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE LEASE, THE MINIMUM ANNUAL RENT PAYABLE BY THE TENANT DURING THE
EXPANSION PREMISES TERM FOR THE ENTIRE NEW PREMISES SHALL BE AS FOLLOWS:

 

Lease Year (in months)

 

Minimum
Annual Rent

 

Monthly Rental
Installment

 

Minimum Annual Rent/RSF

*Expansion Premises Commencement Date — December 31, 2008

 

$

769,262.50

 

$

64,105.21

**

$9.50 NNN for New Premises

January 1, 2009 — December 31, 2009

 

$

809,750.00

 

$

67,479.17

 

$10.00 NNN for New Premises

January 1, 2010 — December 31, 2010

 

$

850,237.50

 

$

70,853.13

 

$10.50 NNN for New Premises

January 1, 2011 — December 31, 2011

 

$

890,725.00

 

$

74,227.08

 

$11.00 NNN for New Premises

January 1, 2012 — Expiration Date

 

$

931,212.50

 

$

77,601.04

 

$11.50 NNN for New Premises

--------------------------------------------------------------------------------

*Until the Expansion Premises Commencement Date, Tenant shall continue to pay
Minimum Annual Rent and all Additional Rent for the Current Premises in
accordance with the terms and conditions of the Lease.

 

**For the first three (3) full calendar months, Tenant shall receive a monthly
credit towards its Monthly Rental Installment in the amount of $13,630.92.


 


6.               TENANT’S PROPORTIONATE SHARE. DURING THE EXPANSION PREMISES
TERM, TENANT’S PROPORTIONATE SHARE SHALL BE INCREASED FROM 50.40% BY 13.61%,
BEING THAT ATTRIBUTABLE TO THE EXPANSION PREMISES, TO AN AGGREGATE OF 64.01%.


 


7.               TENANT IMPROVEMENTS.


 

(a)                                  Landlord shall, in a good and workmanlike
manner, construct certain improvements (the “Tenant Improvements”) to the
Expansion Premises in accordance with the construction plan attached hereto as
Exhibit “C” and the construction standards attached hereto as Exhibit “C-1”
hereof (collectively, the “Tenant’s Plans”), reserving the right to: (a) make
substitutions of material of equivalent grade and quality when and if any
specified material shall not be readily and reasonably available; and (b) make
changes necessitated by conditions met during the course of construction,
provided that Tenant’s approval of any substantial change (and any reduction of
cost incident thereto) shall first be obtained (which approval shall not be
unreasonably withheld).

 

(b)                                 All changes in the Tenant’s Plans shall be
subject to the approval of Landlord. If Landlord approves any change in the
Tenant’s Plans, Landlord shall construct the Tenant Improvements in accordance
with such change, and Tenant shall pay any increase in the cost of constructing
the Tenant Improvements resulting from such change.

 

 

--------------------------------------------------------------------------------


 

Any delay in the date of Substantial Completion (as hereinafter defined) by
reason of any change in the Tenant’s Plans shall be deemed a Tenant Construction
Delay under subparagraph (d) of this Section.

 

(c)                                  Upon Substantial Completion of the Tenant
Improvements except for items described in subparagraph (d)(i) below, Landlord
shall notify Tenant, and Tenant shall inspect the Expansion Premises with
Landlord within three (3) business days after Tenant’s receipt of Landlord’s
notice. Upon completion of the inspection to the reasonable satisfaction of
Tenant in accordance with Exhibits “C” and “C-1”, it shall be presumed that all
work theretofore performed by or on behalf of Landlord was satisfactorily
performed in accordance with, and meeting the requirements of this Lease. The
foregoing presumption shall not apply, however: (i) to required work not
actually completed by Landlord, which Landlord agrees it shall complete with
reasonable speed and diligence and which is identified at the time of the
inspection on a list prepared by the construction representatives of Landlord
and Tenant, or (ii) to latent defects in such work which could not reasonably
have been discovered at the time of the inspection; provided Tenant notifies
Landlord of such defects within ninety (90) days from the date of the
inspection. Landlord will correct any defects or deficiencies of which it is
notified within the required period with reasonable speed and diligence.

 

(d)                                 The Tenant Improvements shall be deemed to
be “Substantially Completed” when the following have occurred:

 

(i)                                     The work shown on the Tenant’s Plans has
been completed except for the following:

 

a.                                       Any improvements or work to be
performed by Tenant; and

 

b.                                      Minor punch-list items or insubstantial
details of construction, mechanical adjustments, or finishing touches like
plastering or painting, which items shall not adversely affect Tenant’s conduct
of its ordinary business activities in the Expansion Premises; and

 

c.                                       Items not then completed because of:

 

1.                                        failure by Tenant to promptly make
changes in the Tenant’s Plans reasonably required by Landlord in connection with
the approval thereof; or

 

2.                                        changes in the Tenant’s Plans
requested by Tenant; or

 

3.                                        the performance of any work or
activity in the Expansion Premises by Tenant or any of its employees, agents or
contractors.

 

 (each of the items listed in 1-3 above, shall be referred to as “Tenant
Construction Delay”)

 

(ii)                                  If required under the applicable code or
ordinance of the municipality in which the Building is located, the municipality
has approved the work completed as part of the Tenant Improvements, or would
have approved the same but for a delay as described in subparagraph (d) above.

 

 

--------------------------------------------------------------------------------


 

(e)                                  The date determined in accordance with
subparagraph (d) is herein called the date of “Substantial Completion”. In the
event of any delay as described in subparagraph (d) above, Tenant acknowledges
that the Commencement Date and Tenant’s obligations to pay rent hereunder may
begin before the Tenant Improvements have been completed.

 


8.               DELAY IN POSSESSION. LANDLORD CURRENTLY ANTICIPATES THAT THE
EXPANSION PREMISES COMMENCEMENT DATE HEREUNDER WILL OCCUR ON OR ABOUT SIX
(6) WEEKS AFTER THE EFFECTIVE DATE HEREOF (THE “ESTIMATED COMMENCEMENT DATE”).
IF THE EXPANSION PREMISES COMMENCEMENT DATE HAS NOT OCCURRED BY THE ESTIMATED
COMMENCEMENT DATE BECAUSE OF THE HOLDING OVER OR RETENTION OF POSSESSION OF ANY
TENANT OR OCCUPANT, OR IF ANY REPAIRS, IMPROVEMENTS OR DECORATION OF THE
EXPANSION PREMISES ARE NOT COMPLETED, OR FOR ANY OTHER REASON, LANDLORD SHALL
NOT BE SUBJECT TO ANY LIABILITY TO TENANT. UNDER SUCH CIRCUMSTANCES, THE RENT
RESERVED AND COVENANTED TO BE PAID HEREIN SHALL NOT COMMENCE UNTIL THE EXPANSION
PREMISES COMMENCEMENT DATE, AND NO SUCH FAILURE TO DELIVER POSSESSION SHALL IN
ANY OTHER RESPECT AFFECT THE VALIDITY OF THIS FIRST AMENDMENT.


 


9.               RIGHT OF FIRST REFUSAL. PROVIDED THAT TENANT (I) HAS NOT BEEN
IN MONETARY DEFAULT MORE THAN TWICE DURING THE LEASE TERM AND (II) IS NOT IN
DEFAULT UNDER THE TERMS OF THIS LEASE BEYOND ANY APPLICABLE CURE PERIOD AT THE
TIME TENANT EXERCISES ITS RIGHT OF FIRST REFUSAL, TENANT SHALL HAVE A RIGHT OF
FIRST REFUSAL TO LEASE THE CONTIGUOUS SPACE CONSISTING OF APPROXIMATELY
FORTY-FIVE THOUSAND FIVE HUNDRED TWENTY-FIVE (45,525) RENTABLE SQUARE FEET
LOCATED ADJACENT TO THE NEW PREMISES (THE “FIRST REFUSAL SPACE”) AS DEPICTED ON
EXHIBIT “D”, ATTACHED HERETO AND MADE A PART HEREOF, UPON THE FOLLOWING TERMS
AND CONDITIONS:


 

(a)                                  In the event that Landlord receives or
intends to send a written offer to lease all or any portion of the First Refusal
Space (the “First Refusal Offered Space”) to any third party on or before
April 30, 2008, Landlord shall provide Tenant with a copy of said proposal (the
“Written Proposal”), which Written Proposal shall set forth the terms and
conditions (including, without limitation, the rental rate) upon which Landlord
is willing to lease the First Refusal Offered Space. The Minimum Annual Rent for
the First Refusal Offered Space (the “First Refusal Rent”) shall be the lesser
of (i) Nine and 50/100 Dollars ($9.50) per rentable square foot or (ii) the
rental rate of the Written Proposal-; provided, that in no event shall the First
Refusal Rent be greater than Eleven and 50/100 Dollars ($11.50) per rentable
square foot if Tenant accepts the terms of the Written Proposal on or before
April 30, 2008.

 

(b)                                 Notwithstanding the foregoing, if Tenant
exercises the Right of First Refusal:

 

(i)                                     the First Refusal Rent shall be abated
from the First Refusal Commencement Date (defined below) through April 30, 2009,
and

 

(ii)                                  the term of the Lease for the First
Refusal Additional Space (defined below) and the New Premises shall be extended
thereafter commencing on May 1, 2009 and continuing until April 30, 2015 (the
“First Refusal Term”) on the terms and conditions of subsection (d) below.

 

(c)                                  Within five (5) business days after
Tenant’s receipt of the Written Proposal, Tenant must give Landlord written
notice pursuant to which Tenant shall elect either: (i) to lease the entire
First Refusal Offered Space at the First Refusal Rent and for the First Refusal
Term, or (ii) to decline to lease the First Refusal Offered Space. If Tenant
fails to elect clause (i) within such five (5) business day period, then Tenant
shall be deemed to have declined to lease the First Refusal Offered Space. In
the event that Tenant declines (or is deemed to have declined) to lease the
First Refusal Offered Space, then Landlord shall be free to lease the First
Refusal Offered Space to any other party(ies) without any further obligation to
Tenant hereunder; however, Tenant shall retain its first refusal rights
hereunder with respect to any part of the First Refusal Space that was not:
(i) covered by the Written Proposal; or (ii) covered by any previous Written
Proposal.

 

 

--------------------------------------------------------------------------------


 

(d)                                 If Tenant elects to lease the First Refusal
Offered Space in accordance with subparagraph (c) above (upon such election, the
“First Refusal Additional Space”), then Landlord and Tenant shall execute an
amendment to the Lease to provide for the inclusion of the First Refusal
Additional Space under the terms and conditions set forth herein. All other
terms and conditions of the Lease shall apply to the First Refusal Additional
Space except that: (i) Tenant’s Proportionate Share shall be increased to take
into account the square footage of the First Refusal Additional Space and all
other terms of the Lease affected by the addition of such square footage shall
be adjusted accordingly; (ii) Landlord shall not be required to perform any
improvements to the First Refusal Additional Space unless specifically provided
for in the Written Proposal; and (iii) Tenant shall not be entitled to any
allowances, credits, options or other concessions with respect to the First
Refusal Additional Space unless specifically provided for in the Written
Proposal; and (iv) the Minimum Annual Rent for the First Refusal Additional
Space shall be increased by Fifty Cents ($0.50) per rentable square foot on each
successive January 1st. Notwithstanding the foregoing, in no event shall the
Minimum Annual Rent (for either the New Premises or the First Refusal Additional
Space) exceed Eleven and 50/100 Dollars ($11.50) per rentable square foot during
the First Refusal Term.

 

(e)                                  The effective date of the addition of the
First Refusal Additional Space to the Premises shall be the date that Landlord
delivers possession of the First Refusal Additional Space to Tenant in
accordance with the terms of the Written Proposal (the “First Refusal
Commencement Date”).

 

(f)                                    Except as otherwise provided in the
Written Proposal, Tenant agrees to accept the First Refusal Additional Space in
its “AS IS” condition, in the then current physical state and condition thereof,
without any representation or warranty by Landlord.

 


10.         NOTICES. ALL NOTICES AND RENT PAYMENTS TO LANDLORD SHALL BE SENT TO:


 

HORSHAM PROPERTY ASSOCIATES, LP

c/o Endurance Real Estate Group

One Bala Avenue, Suite 502

Bala Cynwyd, PA 19004

Attn:  Benjamin Cohen or William A. White

 

with a copy to:

 

Maury B. Reiter, Esquire

Kaplin Stewart Meloff Reiter & Stein, P.C.

Union Meeting Corporate Center

910 Harvest Drive

Blue Bell, PA 19422

 


11.         BROKERS. TENANT REPRESENTS AND WARRANTS TO LANDLORD THAT TENANT HAS
DEALT WITH NO BROKER, AGENT OR OTHER INTERMEDIARY IN CONNECTION WITH THIS FIRST
AMENDMENT OTHER THAN CB RICHARD ELLIS (“LANDLORD’S BROKER”) AND PENN’S GRANT
(“TENANT’S BROKER”), AND THAT INSOFAR AS TENANT KNOWS, NO OTHER BROKER, AGENT OR
OTHER INTERMEDIARY NEGOTIATED THIS FIRST AMENDMENT. TENANT AGREES TO INDEMNIFY,
DEFEND AND HOLD LANDLORD AND ITS PARTNERS, EMPLOYEES, AGENTS, THEIR OFFICERS AND
PARTNERS, HARMLESS FROM AND AGAINST ANY CLAIMS MADE BY ANY BROKER, AGENT OR
OTHER INTERMEDIARY OTHER THAN LANDLORD’S BROKER OR TENANT’S BROKER, WITH RESPECT
TO A CLAIM FOR BROKER’S COMMISSION OR FEE OR SIMILAR COMPENSATION BROUGHT BY ANY
PERSON IN CONNECTION WITH THIS FIRST AMENDMENT, PROVIDED THAT LANDLORD HAS NOT
IN FACT RETAINED SUCH BROKER, AGENT OR OTHER INTERMEDIARY. LANDLORD AGREES TO
PAY ALL COMMISSIONS PAYABLE TO LANDLORD’S BROKER AND TENANT’S BROKER PURSUANT TO
SEPARATE AGREEMENTS BETWEEN LANDLORD AND LANDLORD’S BROKER AND LANDLORD AND
TENANT’S BROKER.

 

 

--------------------------------------------------------------------------------


 


12.         REAFFIRMATION OF WARRANT OF ATTORNEY. TENANT HEREBY RATIFIES,
CONFIRMS AND REAFFIRMS IN ALL RESPECTS AND WITHOUT CONDITION, THE RIGHT OF
LANDLORD TO CONFESS JUDGMENT AGAINST TENANT IN ACCORDANCE WITH THE TERMS OF THE
LEASE.


 


13.         COUNTERPARTS. THIS FIRST AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL HEREOF, BUT ALL OF WHICH
SHALL CONSTITUTE ONE AND THE SAME FIRST AMENDMENT.


 


14.         CONFIRMATION OF LEASE. EXCEPT AS OTHERWISE SET FORTH IN THIS FIRST
AMENDMENT, THE LEASE SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
ITS ORIGINAL TERMS AND BE BINDING ON LANDLORD AND TENANT, THEIR RESPECTIVE
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 

[Signatures on next page]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

HORSHAM PROPERTY ASSOCIATES, LP,

 

 

a Pennsylvania limited partnership

 

 

 

 

 

By:

 

 

 

 

Witness:

 /s/ Illegible

 

 

By:

 /s/ William A. White

 

 

Name:

William A. White

 

 

 

Title:

Managing Member of the General Partner of the General Partner

 

 

 

 

 

 

TENANT:

 

 

 

 

 

OPTIUM CORPORATION,

 

 

a Delaware corporation

 

 

 

 

Witness:

 

 

 

 

 /s/ Christopher Brown

 

 

By:

 /s/ David Renner

 

 

 

 

Name:

David Renner

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------